














SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

OF

GENERAL CABLE CORPORATION













Amended and Restated Effective as of June 27, 2007





--------------------------------------------------------------------------------







SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

OF GENERAL CABLE CORPORATION







INTRODUCTION




This Supplemental Executive Retirement Plan of General Cable Corporation
 (“Plan”) was adopted by the Board of Directors of General Cable Corporation
effective January 1, 2000 for the benefit of its eligible executives.  The
purpose of this Supplemental Executive Retirement Plan is to provide
supplemental retirement benefits to certain employees of General Cable
Corporation in addition to the benefits that may be provided to such employees
under other retirement plans maintained by General Cable Corporation.  This Plan
is also designed to retain executive level personnel.

This Supplemental Executive Retirement Plan is intended to constitute a
non-qualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA.  All benefits payable under this
Plan shall be paid from the general assets of General Cable Corporation.

Effective as of June 27, 2007 (“Restatement Effective Date”), this Plan was
amended and restated to: (i) comply with Section 409A of the Internal Revenue
Code of 1986, as amended; (ii) freeze the accrual of benefits under the Plan as
of January 1, 2007; and (iii) convert the Plan from a nonaccount balance plan to
an account balance plan effective as of the effective date of the restatement.
 Pursuant to Article V of the Plan, the written agreement of each Participant to
the foregoing changes was obtained on or before the effective date of the
restatement of the Plan.







--------------------------------------------------------------------------------







SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

OF GENERAL CABLE CORPORATION




TABLE OF CONTENTS







Page




Article I.

Definitions

1




Article II.

Participation

3

2.01

Participation

3

2.02

Termination of Participation

3




Article III.

Amount and Payment of Benefits

4

3.01

Benefit

4

3.02

Benefit Distribution Election

4

3.03

Payment of Benefits

4

3.04

Vesting

4

3.05

Receipt and Release

6




Article IV.

General Provisions

7

4.01

Administration

7

4.02

Funding

7

4.03

No Contract of Employment

8

4.04

Withholding Taxes

8

4.05

Nonalienation

8

4.06

Payment to Minors, Others

8

4.07

Furnishing of Information

9

4.08

Effect on Other Plans

9

4.09

Indemnification

9

4.10

Claims Procedure

9

4.11

Construction

9




Article V.

Amendment or Termination

11




EXHIBIT A








--------------------------------------------------------------------------------

Page 1







ARTICLE I DEFINITIONS







1.01

“Account” shall mean the account established by the Employer on behalf of a
Participant pursuant to Section 3.01 hereof.

1.02

 “Administrative Committee” shall mean the person or persons appointed by the
Board to administer and supervise the Plan as provided in Article IV.  In the
absence of such appointment, the Compensation Committee shall serve as the
Administrative Committee.

1.03

“Beneficiary” shall mean the beneficiary designated by a Participant in the time
and manner determined by the Administrative Committee.  If the Participant fails
to designate a beneficiary, or if his beneficiary predeceased him, his
beneficiary shall be his surviving spouse or, if none, his surviving children in
equal shares.  If no beneficiary survives the Participant, his beneficiary shall
be his estate.

1.04

“Board” shall mean the Board of Directors of General Cable Corporation.

1.05

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.06

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors.

1.07

“Cause” shall mean (A) the gross neglect or willful failure by the Employee to
perform the duties and responsibilities of his employment with the Employer in
all material respects, after a written demand for substantial performance is
delivered to the Employee by the Board which demand specifically identifies the
manner in which the Board believes that the Employee has not so performed his
duties; (B) any act of fraud by the Employee, whether relating to the Employer
or otherwise; (C) the conviction or entry into a plea of nolo contendere by the
Employee with respect to any felony or misdemeanor (other than a traffic offense
which does not result in imprisonment); (D) the commission by the Employee of
any willful or intentional act (including any violation of law) which materially
injures the reputation or materially adversely affects the business or business
relationships of the Employer; or (E) any willful failure or willful breach (not
covered by any of clauses (A) through (D) above) of any of the material
obligations of any employment agreement between the Employee and the Employer,
if such breach is not cured within 10 days after written notice thereof to the
Employee by the Board. For purposes of clauses (A), (D) and (E) of this
definition, no act, or failure to act, on the Employee’s part shall be deemed
"willful" unless done, or omitted to be done, by the





--------------------------------------------------------------------------------

Page 2




Employee not in good faith and without reasonable belief that the Employee’s
act, or failure to act, was in the best interest of the Employer.

1.08

“Disability” shall mean a disability as defined under the Employer’s then
existing long-term disability plan or program.  The above notwithstanding, a
Participant shall not be deemed to have a Disability unless he/she is expected
to be separated from service for a period of at least twelve months as a direct
result of illness or injury, has no reasonable prospect of returning to service
with the Employer, and, by reason of such disability has been receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Employer.

1.09

“Effective Date” shall mean the original effective date of this Plan, which was
January 1, 2000.  

1.10

“Employee” shall mean an individual employed by the Employer.

1.11

“Employer” shall mean General Cable Corporation or successor by merger, purchase
or otherwise.

1.12

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.13

“Identification Date” shall mean each December 31.

1.14

“Participant” shall mean any person participating in the Plan as provided in
Article II of this Plan.

1.15

“Plan” shall mean the Supplemental Executive Retirement Plan of General Cable
Corporation.

1.16

“Restatement Effective Date” shall mean June 27, 2007.

1.17

“Specified Employee” means any Participant who is (i) an officer of the Employer
and (ii) receives annual compensation from the Employer in excess of $130,000
(or such other amount as determined pursuant to Code Section 416(i)(1)(A)(i)).
 The term Specified Employee shall also include any other individual who
satisfies the definition of specified employee under Code Section 409A.  A
Participant is a Specified Employee if he/she meets the foregoing requirements
at any time during the 12-month period ending on an Identification Date.  If a
Participant is a Specified Employee as of an Identification Date, such
Participant is treated as a Specified Employee for the 12-month period beginning
on the first day of the fourth month following the Identification Date.





--------------------------------------------------------------------------------

Page 3




ARTICLE II PARTICIPATION




2.01

Participation




An  individual who is listed on Exhibit A hereto shall be a Participant in this
Plan as of the Restatement Effective Date.




2.02

Termination of Participation




A Participant’s participation in the Plan shall terminate on the date his/her
employment with the Employer terminates unless the Participant is entitled to a
benefit under the Plan.  If a Participant is entitled to a benefit under the
Plan, his or her participation in the Plan shall terminate when the benefit is
distributed to him.








--------------------------------------------------------------------------------

Page 4




ARTICLE III AMOUNT AND PAYMENT OF BENEFITS




3.01

Benefit

As of the Restatement Effective Date, the Employer shall credit to the Account
of each Participant the amount shown next to his/her name on Exhibit A hereto.

3.02

Benefit Distribution Election

A Participant shall elect one of the following distribution options with respect
to the payment of his/her benefit under the Plan (“Benefit Distribution
Election”):

(a)

Option A:  a lump sum payment; or

(b)

Option B:  equal annual installments from between two and ten years.




A Participant's Benefit Distribution Election shall become irrevocable as of
December 31, 2007.

3.03

Payment of Benefits

In the event that a Participant’s employment is terminated for any reason other
than for “cause,” the Employer shall pay to the Participant, or, in the event of
his/her death, his/her Beneficiary, as applicable, an amount equal to the
Participant's nonforfeitable interest in his/her Account in the form elected by
the Participant pursuant to his/her Benefit Distribution Election.  Payment of
such amount shall commence on the first day of the third month following date
the Participant’s employment terminates or as soon as administratively feasible
thereafter. The above notwithstanding, if the Participant is a Specified
Employee, no payment shall be made hereunder earlier than the sixth month
anniversary of such Specified Employee’s employment termination.

3.04

Vesting

(a)

A Participant’s nonforfeitable (vested) interest in his/her Account shall be
determined by multiplying the amount standing to his/her credit in his/her
Account by the appropriate percentage from the following table:

Participant is Continuously Employed with the Employer from Restatement
Effective Date Through

Participant’s

Vested Percentage

June 27, 2008

20%

June 27, 2009

40%

June 27, 2010

60%

June 27, 2011

80%

June 27, 2012

100%





--------------------------------------------------------------------------------

Page 5
















(b)

Acceleration of Vesting.  A Participant shall become 100% vested in his/her
Account upon:




(1)

his/her attainment of Age 62 while in the employ of the Employer; or




(2)

the occurrence of any of the following events while in the employ of the
Employer:




(i)

Termination of Employment due to Disability or

(ii)

Termination of Employment due to death;




or




(3)

his/her involuntary termination of employment with the Employer without Cause.








--------------------------------------------------------------------------------

Page 6







3.05

Receipt and Release

Any final payment or distribution to a Participant or Beneficiary or their legal
representative shall be in full satisfaction of all claims against the Plan, the
Administrative Committee, the Compensation Committee, the Board and the
Employer.  The Administrative Committee may, in its sole discretion, require a
Participant, or Beneficiary or their legal representative to execute a receipt
and release, in such form as the Administrative Committee may determine, upon
final payment of all claims or distributions under the Plan, or a receipt to the
extent of any partial payment or distribution, as a condition of receiving such
payment or distribution.





--------------------------------------------------------------------------------

Page 7




ARTICLE IV GENERAL PROVISIONS




4.01

Administration




The administration of the Plan, the exclusive power to interpret it and to
establish rules and regulations for its administration, and the responsibility
for carrying out its provisions are vested in the Administrative Committee,
including, but not limited to, the determination of whether a Participant’s
employment with the Employer was terminated for Cause.  The Administrative
Committee shall have all the administrative powers granted under the provisions
of the Pension Plan to the committee appointed to administer the Pension Plan
and those provisions shall hereby be incorporated by reference.  Any
interpretation of the Plan by the Administrative Committee or any administrative
act by the Administrative Committee shall be final and binding on all
Participants and Beneficiaries.  The expenses of the Administrative Committee
attributable to the administration of the Plan shall be paid directly by the
Employer.




4.02

Funding




(a)

Nothing contained in this Plan shall require the Employer to segregate any
monies from its general funds, or to create any trusts, or to make any special
deposits for any amounts to be paid to any Participant, former Participant or
Beneficiary.  Neither a Participant, former Participant or Beneficiary or their
heirs or personal representatives shall have any right, title or interest in or
to any of the funds of the Employer on account of this Plan.




(b)

All benefits payable in accordance with this Plan, as well as any administrative
costs relating to the Plan, shall constitute a general unsecured obligation of
the Employer and shall be payable only from the general assets of the Employer
unless the provisions of Section 4.02(c) below are applicable.




(c)

The Employer may, for administrative reasons, establish a grantor trust or
similar arrangement for the benefit of Plan Participants and their
Beneficiaries.  The assets of said trust or arrangement will be held separate
and apart from other funds of the Employer and shall be used exclusively for the
purposes set forth in the Plan and the applicable documents establishing the
trust or similar arrangement, subject to the following conditions:




(i)

the creation of said trust shall not cause the Plan to be other than “unfunded”
for purposes of Title I of ERISA;





--------------------------------------------------------------------------------

Page 8




(ii)

the Employer shall be treated as the “grantor” of said trust for purposes of
Sections 671 and 677 of the Internal Revenue Code; and

(iii)

the documents establishing the trust or similar arrangement shall provide that
the assets held under the trust or similar arrangement may be used to satisfy
claims of the Employer’s general creditors, provided that the rights of such
general creditors are enforceable under federal and state law.




4.03

No Contract of Employment




The establishment of the Plan shall not be construed as conferring any legal
rights upon any person for a continuation of employment, nor shall it interfere
with the rights of the Employer to modify a Participant’s compensation or to
discharge any Participant and to treat him without regard to the effect which
such treatment might have upon him as a Participant in the Plan.




4.04

Withholding Taxes




The Employer shall have the right to deduct any required federal, state and
local withholding taxes from each payment to be made under the Plan.




4.05

Nonalienation




Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant.




4.06

Payment to Minors, Others




If the Administrative Committee finds that a Participant or other person
entitled to a benefit under the Plan is unable to care for his affairs because
of illness or accident or because he is a minor, the Administrative Committee
may direct that any benefit due him be paid to his spouse, a child, a parent or
other blood relative or a person with whom he resides, unless a claim has been
made for the benefit by a duly appointed legal representative.  Any payment made
under the provisions of this Section shall be a complete discharge of the
liabilities of the Plan for that benefit.








--------------------------------------------------------------------------------

Page 9




4.07

Furnishing of Information




Prior to paying any benefit under this Plan, the Administrative Committee may
require the Participant or Beneficiary to provide such information or material
as the Administrative Committee, in its sole discretion, shall deem necessary
for it to make any determination it may be required to make under this Plan.
 The Administrative Committee may withhold payment of any benefit under this
Plan until it receives all such information and material and is reasonably
satisfied of its correctness and genuineness.




4.08

Effect on Other Plans




Nothing in this Plan shall be deemed to affect the provisions of the Pension
Plan, the Savings Plan or any other employee benefit plan as defined in Section
3(3) of ERISA, or any employment contract maintained by or entered into by the
Employer.




4.09

Indemnification




Each member of the Administrative Committee shall be indemnified by the Employer
against all costs and expenses (other than amounts paid in connection with a
settlement not approved by the Employer) reasonably incurred by him in
connection with any action or failure to act to which he may be a party by
reason of his being a member of the Administrative Committee, except for actions
or failures to act made in bad faith or which constitute gross negligence.




4.10

Claims Procedure




The Administrative Committee shall provide adequate notice in writing to any
Participant, former Participant or Beneficiary whose claim for benefits under
this Plan has been denied, setting forth the specific reasons for such denial.
 A reasonable opportunity shall be afforded to any such Participant, former
Participant or Beneficiary for a full and fair review by the Administrative
Committee of its decision denying the claim.  The Administrative Committee’s
decision on any such review shall be final and binding on the Participant,
former Participant or Beneficiary and all other interested persons.




4.11

Construction




(a)

The Plan is intended to constitute an unfunded deferred compensation arrangement
for a select group of management or highly compensated employees and therefore
exempt from the requirements of Sections 201, 301 and 401 of ERISA.  All rights
hereunder shall be governed by and construed in accordance with





--------------------------------------------------------------------------------

Page 10




the laws of the Commonwealth of Kentucky to the extent such laws are not
pre-empted by ERISA or other federal law.




(b)

The masculine pronoun shall mean the feminine whenever appropriate.




(c)

The titles and headings of the Articles and Sections of the Plan are for
convenience only.  In case of ambiguity or inconsistency, the text, rather than
the titles or headings, shall control.











--------------------------------------------------------------------------------

Page 11




ARTICLE V AMENDMENT OR TERMINATION




The Chief Executive Officer may modify or amend the Plan at any time, provided,
however, that any material modification shall be subject to Compensation
Committee approval.  The Board of Directors may suspend or terminate this Plan
for any reason at any time.  No modification, amendment, suspension or
termination of the Plan shall adversely affect the right of any Participant or
his Beneficiary to receive the benefits granted under the Plan by the Employer
in respect of such Participant as of the date of modification, amendment,
suspension or termination unless the Participant or his Beneficiary, as the case
may be, agrees in writing to such modification, amendment, suspension or
termination.




IN WITNESS WHEREOF, the proper officer of General Cable Corporation has executed
this instrument this 27th day of  June, 2007.




GENERAL CABLE CORPORATION


By:

/s/ Robert J. Siverd




Attest:




/s/ Jeffrey J. Whelan








--------------------------------------------------------------------------------







EXHIBIT A







Participant Name

Beginning Account Balance




Gregory Kenny

$3,125,170

Robert Siverd

$1,179,241

Brian Robinson

$125,525









